UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-7422 STANDARD MICROSYSTEMS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 11-2234952 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 80 Arkay Drive, Hauppauge, New York 11788-3728 (Address of Principal Executive Offices) (Zip Code) (631) 435-6000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes T No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer T Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No T As of May 31, 2011 there were 23,166,811 shares of the registrant’s common stock outstanding. STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item1. Financial Statements 1 Condensed Consolidated Balance Sheets as of May 31, 2011 and February 28, 2011 1 Condensed Consolidated Statements of Operations for the Three-Month Periods Ended May 31, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Three-Month Periods Ended May 31, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item3. Quantitative and Qualitative Disclosures About Market Risk 36 Item4. Controls and Procedures 37 PART II — OTHER INFORMATION Item1. Legal Proceedings 38 Item1A. Risk Factors 38 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item3. Defaults Upon Senior Securities 39 Item4. Removed and Reserved 39 Item5. Other Information 39 Item6. Exhibits 39 Signature 40 Exhibit31.1 Exhibit31.2 Exhibit32 Table to Contents PART I Item 1. — Financial Statements STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) May31, February28, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes, net Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Long-term investments, net Investments in equity securities Deferred income taxes, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred income from distribution Accrued expenses and other liabilities Total current liabilities Deferred income taxes Other liabilities Commitments and contingencies Shareholders’ equity: Preferred stock - - Common stock Additional paid-in capital Retained earnings Treasury stock, at cost ) ) Accumulated other comprehensive income Total shareholders’ equity TOTAL LIABILITIES & SHAREHOLDERS’ EQUITY $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 1 Table to Contents STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) ThreeMonthsEnded May31, (Unaudited) Sales and revenues $ $ Costs of goods sold Gross profit on sales and revenues Operating expenses: Research and development Selling, general and administrative Restructuring charges Income from operations Interest income Interest expense ) ) Other income (expense), net ) Income before income taxes Provision for income taxes Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements 2 Table to Contents STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) ThreeMonthsEnded May31, (Unaudited) Cash flows (used in) provided by operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Foreign exchange (gain) loss ) Excess tax benefits from stock-based compensation ) ) Stock-based compensation Deferred income taxes ) Losses on sales of property, plant and equipment - 47 Non cash restructuring charges 73 - (Recoveries of) provision for sales returns and allowances ) Changes in operating assets and liabilities, net of effects of business acquisitions: Accounts receivable ) ) Inventories ) Accounts payable, accrued expenses and other liabilities ) ) Deferred income from distribution Accrued restructuring charges ) ) Income taxes receivable and payable ) Other changes, net ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Acquisition of business, net of cash acquired (BridgeCo) ) - Purchases of short-term and long-term investments - ) Sales and maturities of short-term and long-term investments Net cash (used in) provided by investing activities ) Cash flows from financing activities: Excess tax benefits from stock-based compensation 85 64 Proceeds from issuance of common stock Purchases of treasury stock ) - Repayments of obligations under supplier financing arrangements ) ) Net cash provided by financing activities Effect of foreign exchange rate changes on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 Table to Contents STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements and related disclosures of Standard Microsystems Corporation and subsidiaries (“SMSC” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) and the rules and regulations of the United States Securities and Exchange Commission (“SEC”), reflecting all adjustments (consisting only of normal, recurring adjustments) which in management’s opinion are necessary to present fairly the Company’s financial position as of May 31, 2011, results of operations for the three-month periods ended May 31, 2011 and 2010 and cash flows for the three-month periods ended May 31, 2011 and 2010 (collectively, including accompanying notes and disclosures, the “Interim Financial Statements”). The February 28, 2011 balance sheet information has been derived from audited financial statements, but does not include all information or disclosures required by U.S. GAAP. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of sales and revenues and expenses during the reporting period. Actual results may differ from those estimates, and such differences may be material to the Company’s financial statements. These Interim Financial Statements should be read in conjunction with the audited consolidated financial statements for the fiscal year ended February 28, 2011 included in the Company’s Annual Report on Form 10-K, as filed on April 19, 2011 with the SEC (the “Fiscal 2011 Form 10-K”). Results of operations for interim periods are not necessarily indicative of results to be expected for the full fiscal year or any future periods. 2. Recent Accounting Standards In December 2010, the FASB issued Accounting Standards Update 2010 - 29, “Disclosure of Supplementary Pro Forma Information for Business Combinations” (“ASU 2010 - 29”), which specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.The amendments in this update also expand the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The new disclosures required by ASU 2010 – 29 were adopted by SMSC beginning in the first quarter of fiscal 2012. The adoption of ASU 2010 - 29 did not have a material effect on our consolidated financial statements. 4 Table to Contents STANDARD MICROSYSTEMS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3. Fair Value of Financial Instruments The Company’s financial instruments are measured and recorded at fair value. The Company’s non-financial instruments (including: goodwill; intangible assets; property, plant and equipmentare measured at fair value when initially recorded for purchase accounting allocation and when an impairment charge is recognized. Contingent consideration on acquisitions is measured at fair value at each reporting period.Fair value is defined as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value, management considers the principal or most advantageous market in which the Company would transact, and also considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of non-performance. The following table details the fair value measurements within the three levels of fair value hierarchy under US GAAP of the Company’s financial assets and liabilities, including investments, equity securities, cash surrender value of life insurance policies, contingent consideration and cash equivalents at May 31 , 2011 (in thousands): Total Fair Value Level 1 Level 2 Level 3 Assets: Auction rate securities $ $
